Citation Nr: 0924305	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from May 1971 to August 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for hepatitis C.  
It is his contention that his condition was incurred during 
service as a result of receiving an inoculation with an 
airgun.  

The appellant's service treatment records show that he was 
seen on a frequent and regular basis for numerous complaints, 
yet they are entirely negative for complaints or findings of 
hepatitis.  Indeed, when the appellant was examined in 
September 1971 in connection with his duties in food service, 
it was specifically noted that he did not have hepatitis or 
jaundice at that time.  At his August 1972 military discharge 
medical examination, no pertinent complaints or abnormalities 
were identified.  Laboratory testing was negative, including 
serology.  

In December 1975, the appellant submitted an application for 
VA compensation benefits, seeking service connection for a 
back disability.  His application is silent for any mention 
of hepatitis.  Medical records obtained in connection with 
his claim, including private clinical records dated from 
September to October 1973, are similarly negative for 
notation of hepatitis.  The appellant was afforded a VA 
medical examination in April 1976.  Hepatitis was not 
identified on examination.  Indeed, hematology and serology 
tests were negative.  
In February 2006, the appellant submitted the claim of 
service connection for hepatitis which is the subject of the 
instant appeal.  He claimed that he had been diagnosed as 
having hepatitis immediately after his separation from 
service at the John Cochran VA Medical Center (VAMC) in St. 
Louis.  The Board has significant reservations about the 
appellant's credibility about having been diagnosed with 
hepatitis right after service in 1972, given that he did not 
make any claim or notation regarding hepatitis in his 
December 1975 application for VA compensation benefits, and 
medical evidence received in support of that claim also does 
not make any reference to hepatitis by history or otherwise.  
Nonetheless, VA has a statutory obligation to obtain relevant 
records from a Federal department or agency, including 
records from VA.  Indeed, VA may only end efforts to obtain 
such records if it is concluded that the records sought do 
not exist or that further attempts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).

Given the discussion above, the Board finds that additional 
efforts are necessary in order to obtain these VA clinical 
records, particularly given the appellant's contentions that 
he was treated for hepatitis in the first post-service year.  
See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(Service connection for certain diseases, such as cirrhosis 
of the liver, may be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service).

Additionally, the Board observes that the appellant has 
submitted authorizations for the release of records (VA Forms 
21-4142) from various correctional facilities, claiming to 
have received treatment for Hepatitis C since 1987.  The 
Board observes that the record on appeal shows that the 
appellant was incarcerated continuously from 1985 to 2004 for 
various felony convictions, with several prior 
incarcerations.  The RO made no attempt to obtain medical 
records from these facilities.  This must be accomplished on 
remand.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the John 
Cochran VAMC and request clinical records 
pertaining to the appellant for the 
period from August 1972 to August 1973, 
to include a thorough search of the 
hospital's archives.  If such records do 
not exist or are no longer available, the 
RO must specifically document what 
attempts were made to locate such records 
and explain in writing if further 
attempts to locate or obtain any 
government records would be futile.  
Please note that the appellant has 
changed his name and currently uses a 
different name than he did in 1972.  

2.  The RO should contact the Farmington 
Correctional Center in Farmington, 
Missouri, and request clinical records 
identified by the appellant in his 
December 2004 VA Form 21-4142.  

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claim, considering all the evidence of 
record. If the appellant's claims remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

